Citation Nr: 1107705	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-07 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for 
the Veteran's service-connected residuals of hepatitis C, status 
post liver transplant.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1959 to May 1962. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

The Board also notes that the Veteran testified at an August 2008 
Travel Board hearing before a Veterans Law Judge.  A transcript 
of that proceeding is of record and has been associated with the 
claims file.  

In March 2010 the Board remanded the Veteran's claim for further 
development.  Unfortunately, the claims file reflects that 
further action on the claim on appeal is warranted, even though 
such will, regrettably, further delay an appellate decision on 
this issue.  

The issues of entitlement to service connection for 
scarring and diabetes mellitus, as secondary to the 
Veteran's service-connected hepatitis C, have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to an initial rating in 
excess of 30 percent for his service-connected residuals of 
hepatitis C, status post liver transplant.  Although the Board 
sincerely regrets the additional delay, the United States Court 
of Appeals for Veterans Claims (Court) has held that the Board is 
obligated by law to ensure that the RO complies with its 
directives; and where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, the Veteran's claim came before the Board in 
March 2010, at which time it was remanded for further 
development.  The Board's remand instructed the RO/AMC to provide 
the Veteran a VA examination to determine the precise extent of 
the Veteran's residuals of hepatitis C, status post liver 
transplant.  The Veteran was afforded a VA examination in May 
2010.  However, in its March 2010 remand the Board noted that in 
order to properly rate the condition, VA needed to know to what 
degree and how frequently (or for what duration) the Veteran's 
hepatitis C causes him to suffer from: fatigue, malaise, 
anorexia, weight loss, hepatomegaly, or incapacitating episodes 
with additional symptoms including nausea, vomiting, arthralgia, 
and right upper quadrant pain.  The remand also noted that VA 
needed to know whether the Veteran's weight loss is minor or 
substantial.  Finally, the remand noted that the Veteran 
maintains that he suffers from gastrointestinal pain as a result 
of his liver transplant and that due to these complications food 
often gets lodged in the sternum area.  

The May 2010 examination report failed to address several of 
these concerns.  Specifically, the examiner did not determine 
whether the Veteran's gastrointestinal complications and weight 
loss are attributable to the service-connected residuals of 
hepatitis C, status post liver transplant, or attributable to 
some other, non-service connected cause(s).  It is not known from 
the medical evidence whether the residuals of the various stent 
replacement procedures are part of the residuals of a liver 
transplant or due to another condition.  In order to afford the 
Veteran every possible consideration another VA examination is 
necessary.   

Also, after the AMC sent the claims file back to the Board, the 
Veteran submitted releases for treatment records indicating that 
he was being treated at the VA medical facilities in Waco, 
Temple, and Dallas. None of these VA medical records are in the 
file, and they must be obtained.

As a final matter, the Board notes that where a veteran:  (1) 
submits evidence of a medical disability; (2) makes a claim for 
the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that an 
informal claim "identify the benefit sought" has been 
satisfied, and VA must consider whether the veteran is entitled 
to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The Court has held that TDIU is an element of all appeals of an 
initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009). 

The Veteran has consistently reported that he is unable to 
maintain gainful employment due to his service-connected 
condition.  Moreover, the May 2010 VA examiner stated that the 
Veteran would have "great difficulty" maintaining any gainful 
employment.  Accordingly, the Board finds that the Veteran has 
made a valid claim for TDIU and, as the RO has not considered 
whether the Veteran is entitled to TDIU, the issue must be 
remanded for consideration by the RO/AMC.  Upon remand, the 
RO/AMC should conduct all appropriate development, to include 
providing the Veteran with VCAA-compliant notice as to a TDIU 
claim, obtaining any pertinent outstanding post-service treatment 
records, and obtaining a VA examination or opinion as to the 
effect of such disability on his employability, if deemed 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with VCAA-compliant notice regarding his 
claim for a TDIU.  

2.  The RO/AMC should obtain the Veteran's VA 
treatment records from the Waco, Temple, and 
Dallas facilities for all treatment since 
2008.  

3.  After obtaining the above-referenced VA 
treatment records, the RO/AMC should schedule 
the Veteran for a new VA examination to 
identify the full severity of his hepatitis 
C, status post liver transplant.  The claims 
folder must be made available to and be 
reviewed by the examiner prior to the 
examination.  

The examiner should specifically identify 
whether, to what degree, and how frequent (or 
what duration), the Veteran's hepatitis C, 
status post liver transplant, causes him to 
suffer from: fatigue, malaise, anorexia, 
weight loss, hepatomegaly, or incapacitating 
episodes with additional symptoms including 
nausea, vomiting, arthralgia, and right upper 
quadrant pain.  With respect to weight loss, 
the examiner should note whether it has been 
minor or substantial.

The examiner must also distinguish any 
symptoms attributable to the service-
connected residuals of hepatitis C, status 
post liver transplant, from those 
attributable to any non-service connected 
condition.  Specifically, the physician 
should opine whether the various stent 
replacement procedures (and the resulting 
gastrointestinal complications and/or weight 
loss) are part of the residuals of a liver 
transplant or due to another nonservice-
connected cause.  

The examiner should also be requested to 
render an opinion as to whether the Veteran 
is unable to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disability, taking into 
consideration the Veteran's level of 
education, special training, and previous 
work experience, but not his age or any 
impairment caused by nonservice-connected 
disabilities.

All necessary tests and studies should be 
conducted.  The examination findings, along 
with a complete rationale for all opinions 
expressed must be set forth in the 
examination report.      

4.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental statement of the case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


